DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informalities:  the word “nm” after “400” in line 3 should not be crossed out.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17-20 is/are rejected under 35 U.S.C. 103 as being patentable over Kwon et al. (US 2019/0073505; hereinafter Kwon) in view of Niboshi et al. (US 2012/0080671; hereinafter Niboshi). 
Regarding claim 14: 
Kwon discloses a display device (see Fig. 3) comprising: 
a display panel comprising a substrate (see Fig. 3, display module 30; also see Fig. 7, substrate 31), and 
an organic light emitting element (see paragraph 53; “the display module 30 may be an organic light emitting display device”); 
an ray blocking part on a rear surface of the substrate of the display panel (see Fig. 7 and paragraph 108-110; “The light blocking layer 70 can be disposed on a rear surface of the display module 30”; also see Fig. 10; the supplement layer 90 and thin-metal layer 91 also can be interpreted as an ray blocking part); 
a rear protection layer on a rear surface of the ray blocking part, and having an opening (see Fig. 7 and paragraph 110; “In other embodiments, the light blocking layer 70 may be disposed on the whole rear surface of the display module 30”; when the light blocking layer 70 is disposed on the whole rear surface of the display module 30; the rear protection layer 40 is on the light blocking layer 70); and 
a sensor in the opening of the rear protection layer (see Fig. 1 or 7; fingerprint scanner 50 is disposed in the opening H). 
Kwon does not disclose the ray blocking part is an ultraviolet ray blocking part, wherein the ultraviloet ray blocking part comprises a film configured to block ultraviolet rays, and to transmit visible rays. 

an ultraviolet ray blocking part on a surface of the substrate of the display panel (see Fig. 23 and paragraph 159; “a light blocking member 35 having a capability of transmitting visible light and a capability of blocking ultraviolet light may be provided on a surface of the organic EL element 4”); 
wherein the ultraviolet ray blocking part comprises a film configured to block ultraviolet rays, and to transmit visible rays (see paragraph 159).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display of Kwon to include an ultraviolet ray blocking part, wherein the ultraviolet ray blocking part comprises a film configured to block ultraviolet rays, and to transmit visible rays, as taught by Niboshi.  One of ordinary skill in the art would have been motivated to do this because a degradation in the organic element caused by irradiation with ultraviolet light can be reduced or prevented (see paragraph 159). 
Regarding claim 17: 
Kwon and Niboshi disclose all the features in claim 14. Kwon further discloses the display device, wherein the sensor comprises a fingerprint sensor (see paragraph 50; sensor 50 is a fingerprint sensor). 
Regarding 18: 
Kwon and Niboshi disclose all the features in claim 14.  Kwon further discloses the display device, further comprising a resin layer attached to a side surface of the sensor and the rear surface of the ultraviolet ray blocking part (see Fig. 10; adhesive layer 60 corresponds to a resin layer).
Regarding claim 19: 
Kwon and Niboshi disclose all the features in claim 18. Kwon further discloses a double-sided adhesive attaching an upper surface of the sensor to the rear surface of the ray blocking part (see Fig. 10; adhesive layer 60 is double-sided adhesive that bonds together the sensor 50 and the light blocking layer 91). 
Kwon does not disclose the double-side adhesive is a double sided adhesive tape.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use any kind of double-sided adhesive including a tape type double-sided adhesive in order to bond two surfaces together, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious.  In re Ruff, 118, USPQ, 343 (CCPA 1958).  This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
Regarding claim 20: 
Kwon and Niboshi disclose all the features in claim 14. Kwon further the display device, wherein the substrate of the display panel comprises plastic and/or the like (see paragraph 63). 
Kwon does not disclose the substrate comprises glass.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use any kind of substrate including glass in order to support the display elements, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious.  In re Ruff, 118, USPQ, 343 (CCPA 1958).  This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
Claim 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Niboshi as applied to claim 14 above, and further in view of Yoshioka et al. (US 2016/0195651; hereinafter Yoshioka).
Regarding claim 15: 
Kwon and Niboshi disclose all the features in claim 14.  Kwon and Niboshi do not disclose the display device, wherein the film of the ultraviolet ray blocking part has visible ray transmittance of 70 % or more.
	However, Yashioka discloses a display device, wherein the film of the ultraviolet ray blocking part has visible ray transmittance of 70 % or more (see Fig. 5; the optical filter disclose by Yashioka allows more than 70% of light of 400nm-700nm to be transmitted).
	Before the effective filing date of the claimed invention, it would have been obvious to person of ordinary skill in the art to combine the teaching of Kwon, Niboshi and Yashioka.  The combination would have yielded a predictable result of providing a high performance display device that is capable of transmitting 70% or more of visible light no matter the incident angle of the light.  
	Regarding claim 16: 
	Kwon, Niboshi and Yashioka disclose all the features in claim 15. Yashioka further discloses the display device, wherein the ultraviolet ray blocking part is configured to block the ultraviolet rays having a wavelength in a range of 200 nm to 400nm (see Fig. 5; the optical filter of Yashioka blocks wavelength at least in the range of 300-400nm). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Kwon and Niboshi such that the ultraviolet ray blocking part is configured to block the ultraviolet rays having a wavelength in a range of 200 nm to 400nm as taught by Yashioka. The combination would have yielded a predictable result of blocking ultraviolet light.  	
Claims 1, 2, 5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2019/0073505; hereinafter Kwon) in view of Niboshi et al. (US 2012/0080671; hereinafter Niboshi), and further in view of Paolilli et al. (US 2013/0034710; hereinafter Paolilli). 
Regarding claim 1: 
Kwon discloses a display device (see Fig. 3) comprising: 
a display panel comprising a substrate (see Fig. 3, display module 30; also see Fig. 7, substrate 31), and 
an organic light emitting element (see paragraph 53; “the display module 30 may be an organic light emitting display device”); 
an ray blocking part on a rear surface of the substrate of the display panel (see Fig. 7 and paragraph 108-110; “The light blocking layer 70 can be disposed on a rear surface of the display module 30”; also see Fig. 10; the supplement layer 90 and thin-metal layer 91 also can be interpreted as an ray blocking part); 
a rear protection layer on a rear surface of the ray blocking part, and having an opening (see Fig. 7 and paragraph 110; “In other embodiments, the light blocking layer 70 may be disposed on the whole rear surface of the display module 30”; when the light blocking layer 70 is disposed on the whole rear surface of the display module 30; the rear protection layer 40 is on the light blocking layer 70); and 
a sensor in the opening of the rear protection layer (see Fig. 1 or 7; fingerprint scanner 50 is disposed in the opening H). 
Kwon does not disclose the ray blocking part is an ultraviolet ray blocking part. 
However, in the same field of endeavor, Niboshi discloses a display device comprising: 
an ultraviolet ray blocking part on a surface of the substrate of the display panel (see Fig. 23 and paragraph 159; “a light blocking member 35 having a capability of transmitting visible light and a capability of blocking ultraviolet light may be provided on a surface of the organic EL element 4”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display of Kwon to include an ultraviolet ray blocking part as taught by Niboshi.  One of ordinary skill in the art would have been motivated to do this because a degradation in the organic element caused by irradiation with ultraviolet light can be reduced or prevented (see paragraph 159).
Kwon and Niboshi do not disclose wherein the ultraviolet ray blocking part comprises a polyester.
However, Paolilli discloses an ultraviolet ray blocking part comprises polyester (see paragraphs 2 and 13; “Each of the core and outer layers is predominantly polyester and can include other components, such as " UV" (ultraviolet light) blocking additives and particles”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Kwon in view of Niboshi such that the ultraviolet ray blocking part comprises polyester as taught by Paolilli.  The combination would have yielded a predictable result of blocking ultraviolet rays while maintaining optically transparent to allow visible light through.  
	Regarding claim 2: 
	Kwon, Niboshi and Paolilli disclose all the features in claim 1.  Niboshi further discloses 
the display device, wherein the ultraviolet ray blocking part comprises a film configured to block ultraviolet rays, and to transmit visible rays (see paragraph 159).
	The motivation to combine Kwon and Niboshi is provided above in claim 1. 
Regarding claim 5: 
Kwon, Niboshi and Paolilli disclose all the features in claim 1.  Kwon further discloses the display device, wherein the sensor comprises a fingerprint sensor (see paragraph 50; sensor 50 is a fingerprint sensor).
Regarding claim 7: 
Kwon, Niboshi, and Paolilli disclose all the features in claim 1.  Kwon further discloses the display device, further comprising a resin layer attached to a side surface of the sensor and the rear surface of the ultraviolet ray blocking part (see Fig. 10; adhesive layer 60 corresponds to a resin layer).
Regarding claim 8: 
Kwon, Niboshi, and Paolilli disclose all the features in claim 1.  Kwon further discloses a double-sided adhesive attaching an upper surface of the sensor to the rear surface of the ray blocking part (see Fig. 10; adhesive layer 60 is double-sided adhesive that bonds together the sensor 50 and the light blocking layer 91). 
Kwon does not disclose the double-side adhesive is a double sided adhesive tape.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use any kind of double-sided adhesive including a tape type double-sided adhesive in order to bond two surfaces together, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious.  In re Ruff, 118, USPQ, 343 (CCPA 1958).  This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
Regarding claim 9: 
Kwon, Niboshi, and Paolilli disclose all the features in claim 1.  Kwon further the display device, wherein the substrate of the display panel comprises plastic and/or the like (see paragraph 63). 
Kwon does not disclose the substrate comprises glass.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use any kind of substrate including glass in order to support the display elements, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious.  In re Ruff, 118, USPQ, 343 (CCPA 1958).  This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
Regarding claim 10: 
Kwon, Niboshi, and Paolilli disclose all the features in claim 1.  Kwon further the display device, further comprising: 
a polarizer on a front surface of the display panel (see polarization film 35); and 
a window on a front surface of the polarizer (see Fig. 7, cover substrate 10 is on a front surface of the polarizer 35 via an adhesive layer). 
7.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Niboshi and Paolilli as applied to claim 2 above, and further in view of Yoshioka et al. (US 2016/01956651; hereinafter Yoshioka).
Regarding claim 3: 
Kwon, Niboshi and Paolilli disclose all the features in claim 2. Kwon, Niboshi and Paolilli do not disclose the display device, wherein the film of the ultraviolet ray blocking part has visible ray transmittance of 70 % or more.
	However, Yashioka discloses a display device, wherein the film of the ultraviolet ray blocking part has visible ray transmittance of 70 % or more (see Fig. 5; the optical filter disclose by Yashioka allows more than 70% of light of 400nm-700nm to be transmitted).
	Before the effective filing date of the claimed invention, it would have been obvious to person of ordinary skill in the art to combine the teaching of Kwon, Niboshi, Paolilli and Yashioka.  The combination would have yielded a predictable result of providing a high performance display device that is capable of transmitting 70% or more of visible light no matter the incident angle of the light.  
	Regarding claim 4: 
	Kwon, Niboshi, Paolilli and Yashioka disclose all the features in claim 3. Yashioka further discloses the display device, wherein the ultraviolet ray blocking part is configured to block the ultraviolet rays having a wavelength in a range of 200 nm to 400nm (see Fig. 5; the optical filter of Yashioka blocks wavelength at least in the range of 300-400nm). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Kwon, Niboshi, and Paolilli such that the ultraviolet ray blocking part is configured to block the ultraviolet rays having a wavelength in a range of 200 nm to 400nm, as taught by Yashioka. The combination would have yielded a predictable result of blocking ultraviolet light.  	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Niboshi and Paolilli as applied in claim 1, and further in view of Ebata et al. (US 2015/0376357; hereinafter Ebata). 
	Regarding claim 6: 
	Kwon, Niboshi, and Paolilli disclose all the features in claim 1.  Kwon, Niboshi, and Paolilli do not disclose the display device, wherein the polyester is formed by a screen printing method. 
	However, in the same field of endeavor, Ebata discloses a layer comprising: 
	an ultraviolet blocking part, wherein the ultraviolet blocking part comprises polyester, and the polyester is formed by a screen printing method (see paragraph 73). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Kwon in view of Niboshi and Paolilli such that the polyester is formed by a screen printing method as taught by Ebata. One of ordinary skill in the art would have been motivated to do this because layer with excellent adhesion properties and gas barrier properties can be realized (see Ebata, paragraph 1). 
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Niboshi and Paolilli as applied in claim 1, and further in view of Song et al. (US 2017/0300736; hereinafter Song). 
	Regarding claim 11: 
	Kwon, Niboshi, and Paolilli disclose all the features in claim 1.  Kwon, Niboshi, and Paolilli do not disclose the display device, wherein the rear protection layer comprises an embossing layer having an uneven surface facing the ultraviolet ray blocking part.
	In the same field of endeavor, Song discloses a display device, wherein the rear protection layer comprises an embossing layer having an uneven surface facing the ray blocking part (see Fig. 7 and paragraph 76; the rear panel 190 comprises an embossing layer; the rear panel 190 is adjacent to wavelength selection substrate, which is equivalent to ray blocking part).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Kwon Niboshi, Paolilli, and Song.  The combination would have yielded a predictable result of providing a display panel with protection against impact (see Song, paragraph 66; the structure of the rear panel provided impact protection). 
	Regarding claim 12: 
	Kwon, Niboshi, Paolilli, and Song disclose all the features in claim 11.  Song further discloses the display device, wherein the rear protection layer further includes comprises a cushion layer on a rear surface of the embossing layer (see paragraphs 76 and 118).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Kwon Niboshi, Paolilli, and Song.  The combination would have yielded a predictable result of providing a display panel with protection against impact (see Song, paragraph 66; the structure of the rear panel provided impact protection).
	Regarding claim 13: 
Kwon, Niboshi, Paolilli, and Song disclose all the features in claim 12.  Song further the display device, wherein the rear protection layer further comprises a shielding layer comprising a black layer or a metal (see paragraph 66; the rear panel 190 further a light shielding layer and a heat radiating layer, where at least a portion of which is metallic) the shielding layer being configured to block blocking ultraviolet rays and visible rays (see paragraph 66; the protection layer comprises a plurality of layers that includes at least a layer made of metallic material; it is well know that metallic material is capable of blocking ultraviolet rays and visible rays). 
Before the effective filing date of the claimed invention, it would have been motivated to a person of ordinary skill in the art to combine the teaching of Kwon, Niboshi, Paolilli, and Song.  The combination would have yielded a predictable result of providing a display panel with protection against impact and light interference (see Song, paragraph 66; the structure of the rear panel provided impact protection).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh et al. (US 2007/0182314) disclose an ultraviolet ray blocking film to prevent component degradation by ultraviolet rays. 
Lee et al. (US 2019/0205603) teaches a fingerprint sensor that is mounted on the rear panel of the display. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625